Citation Nr: 0938589	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of left knee lower anterior 
cruciate ligament repair.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected lumbosacral strain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the RO.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in July 2009; a transcript of the hearing 
tape is of record.

For the reasons outlined hereinbelow, the appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims for higher evaluations for the 
service-connected left knee and back disabilities must be 
remanded for further action.

In a March 2009 statement, the Veteran's representative 
asserted that the Veteran's left knee and back disabilities 
have worsened since her most recent January 2007 VA 
examination.  

Additionally, during her July 2009 before the Board, the 
Veteran testified that her service-connected left knee and 
back disabilities were worse than what was reflected in the 
results of the January 2007 examination.  Specifically, the 
Veteran testified that her left knee symptoms included severe 
instability requiring use of a brace and limitation of motion 
with pain.  

With respect to the back disability, the Veteran testified 
that her symptoms included limitation of motion with pain 
requiring use of a brace and pain radiating into her lower 
extremities.  

The examination report, however, indicated no loss of motion 
in the left knee or back.  Lumbar spine motion was described 
as "without pain," and the examiner noted "mild end-of-
range pain" in the left knee.  

The Veteran testified that the examiner did not utilize a 
goniometer to measure range of motion, that he did not 
observe her movement, that she was only asked to make one 
forward motion of the back without repetition, and that he 
did not adequately test for the presence of muscle spasm or 
functional impairment due to incoordination, weakened 
movement, excess fatigability on use, and pain or the 
functional impairment during flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Additionally, as noted by the Veteran's representative, the 
examiner failed to review the Veteran's claims file and prior 
medical examinations, conducted without contemporaneous 
review of the Veteran's claims file, are deficient for rating 
purposes.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Based on the foregoing, the Board finds that the Veteran 
should be afforded an additional VA examination to determine 
the nature and extent of her service-connected left knee and 
back disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claims that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
she identify all VA and non-VA health 
care providers, not already associate 
with the claims file, that have treated 
her since service for her claimed 
disabilities.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  

2.  The RO should obtain all VA treatment 
records dated from November 2008 to the 
present and associate those records with 
the claims file.  

3.  Then, the Veteran should be afforded 
a VA examination to determine the current 
severity of the service-connected left 
knee and back disabilities.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should be reported in detail.  

The examiner should indicate whether the 
Veteran's left knee disability is 
productive of limitation of motion of the 
leg, to include degrees of flexion and 
extension.  The examiner should also 
indicate whether the Veteran's left knee 
condition is productive of recurrent 
subluxation or lateral instability and if 
so, whether this is slight, moderate, or 
severe.  And the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and incoordination.  

With respect to the back disability, the 
examiner should identify and express an 
opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the Veteran's back 
disability.  If possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  With respect to any 
neurological impairment, the examiner 
should also identify all neurological 
symptoms, to include reflex changes, 
characteristic pain, and muscle spasm, 
and express an opinion as to their 
severity.  Any peripheral nerve or nerves 
involved, resulting from the service-
connected back disorder should be 
identified and described.  Any functional 
impairment of the extremities due to disc 
disease should be identified.  

Further, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences functional loss during flare-
ups of pain and/or weakness (to include 
with use or upon activity) as a result of 
the service-connected left knee and back 
disabilities.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

4.  After completion of all indicated 
development, the RO should again review 
the claim in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

